EXHIBIT 10.9(d)

 

THIRD AMENDMENT

TO

ADVANCED MEDICAL OPTICS, INC.

401(K) PLAN

 

The ADVANCED MEDICAL OPTICS, INC. 401(k) PLAN (the “Plan”) is hereby amended as
follows:

 

I.                                         Section 2.20 of the Plan is amended
by renumbering subsection (g) as subsection (i) and by adding the following new
subsection (g):

 

(g)         An Eligible Employee whose employment was transferred from Pfizer
Inc. or a subsidiary of Pfizer Inc. to the Company in connection with the Stock
and Asset Purchase Agreement between Pfizer Inc. and Advanced Medical Optics,
Inc. dated as of April 21, 2004, as amended (the “Stock and Asset Purchase
Agreement”), and who is classified or identified as such in the payroll records
of the Company or in the Stock and Asset Purchase Agreement, hereinafter
referred to as a “Pfizer Transferred Employee” for purposes of this paragraph,
shall receive additional Credited Service for any accrued service under the
qualified plans of Pfizer Inc. or a subsidiary of Pfizer Inc. but only to the
extent required under the Stock and Asset Purchase Agreement.

 

II.                                     Section 2.20 of the Plan is amended
further by adding the following new subsection (h):

 

(h)                         An Eligible Employee in the United States who was
employed by Visx Incorporated or any of its subsidiaries on May 27, 2005, and
who is classified or identified as such in the payroll records of the Company or
in the Agreement and Plan of Merger between Visx Incorporated, Vault Merger
Corporation and Advanced Medical Optics, Inc. dated as of November 9, 2004 (the
“Merger Agreement”), hereinafter referred to as a “Visx Transferred Employee”
for purposes of this paragraph, or an Eligible Employee whose employment with
Visx Incorporated or any of its subsidiaries in the United States was terminated
before May 27, 2005, hereinafter referred to as a “Former Visx Employee” for
purposes of this paragraph, shall receive additional Credited Service under the
Plan determined as follows:

 

(i)             A Visx Transferred Employee shall receive Credited Service for
any period of employment with Visx Incorporated or any of its subsidiaries in
the United States but only to the extent required under the Merger Agreement.

 

(ii)          A Former Visx Employee whose Employment Commencement Date is both
prior to May 26, 2010 and within five (5) years of his or her Severance Date (as
such term is defined under this

 

--------------------------------------------------------------------------------


 

Plan) from Visx Incorporated or any of its subsidiaries in the United States
shall receive Credited Service for any period of employment with Visx
Incorporated or any of its subsidiaries in the United States, but only to the
extent that such Former Visx Employee would have received Credited Service for
such period(s) of employment or military service under the rules set forth in
paragraphs (b), (c), (d), and (i) of this Section had he or she been employed by
the Company during such period(s) or on a military leave of absence from the
Company.

 

(iii)                                   Notwithstanding subparagraphs (i) and
(ii) above, a Visx Transferred Employee or Former Visx Employee shall not
receive duplicative credit for any period of employment with Visx Incorporated
or any of its subsidiaries in the United States under subparagraph (i) and
subparagraph (ii) above.

 

III.                                 Section 4.9 of the Plan is amended by
adding the following new subsection (g):

 

(g)                                Notwithstanding paragraph (a) above, a former
Eligible Employee pursuant to procedures as the Committee may prescribe (either
in writing or practice) and subject to the provisions of this paragraph (g), may
make a Direct Rollover Contribution or a Participant Rollover Contribution of an
Eligible Rollover Distribution from the Visx Incorporated 401(k) Plan to the
Plan. A Rollover Contribution made pursuant to this paragraph (g) shall be held
in a separate Rollover Account for the former Eligible Employee, shall not be
considered a Participant Deposit, and shall not share in any allocations of
Company Contributions or Forfeitures under Section 6.3.

 

IV.                                 Section 5.3 is amended by renumbering
subsection (d) as subsection (e) and by adding the following new subsection (d):

 

(d)                                For the 2005 Plan Year, the Company shall
contribute and allocate, for each Participant set forth in Appendix C – Special
Provisions for Transferred Pharmacia Employees, which is hereby attached and
made a part of the Plan, a Profit Sharing Contribution in addition to the
Profit-Sharing Contribution described in subsection (c) above which, when added
to Forfeitures available after the application of Section 6.3, is equal to the
allocation amount set forth for each such Participant in the attached Appendix
C.

 

V.                                     Section 6.3(c) of the Plan is amended as
follows:

 

(c)                                 Profit Sharing Contributions shall be
allocated to the Profit Sharing Accounts of eligible Participants at such times
and in such amounts as provided in Section 5.3(c) and 5.3(d).

 

2

--------------------------------------------------------------------------------


 

VI.                                 Section 8.6(a) of the Plan is amended as
follows:

 

(a)                                 In no event shall any benefits under the
Plan, including benefits upon retirement, Severance, or Disability, be paid (or
commence to be paid) to a Participant prior to Normal Retirement Age unless the
Participant consents in writing to the payment (or commencement of payment) of
such benefits prior to Normal Retirement Age. Notwithstanding the foregoing, the
provisions of this paragraph shall not apply (i) following the Participant’s
death, or (ii) with respect to a lump sum distribution of the vested portion of
a Participant’s Accounts if the total amount of such vested portion does not
exceed $1,000 ($5,000 for distributions made prior to March 28, 2005). For
purposes of clause (ii), Rollover Contributions and the earnings thereon, shall
be included in determining the value of the vested portion of a Participant’s
Account for distributions made after December 31, 2001 with respect to
Participants who incur a Severance after December 31, 2001.

 

VII.                             Section 8.4 of Appendix A of the Plan is
amended as follows:

 

8.4                                Plan Section 8.6(a). Notwithstanding the
provisions of Plan Section 8.6(a) entitled “Distribution Rules,” in the case of
a Puerto Rico-based Participant in no event shall any benefits under the Plan,
including benefits upon retirement, Severance, or Disability, be paid (or
commence to be paid) to a participant prior to the “Consent Date” (as defined
herein) unless the Participant consents in writing to the payment (or
commencement of payment) of such benefits prior to said Consent Date. As used
herein, the term “Consent Date” shall mean the later of (i) the Participant’s
62nd birthday, or (ii) the Participant’s Normal Retirement Age. Notwithstanding
the foregoing, the provisions of this Paragraph shall not apply (i) following
the Participant’s death, or (ii) with respect to a lump sum distribution of the
vested portion of a Participant’s Accounts if the total amount of such vested
portion does not exceed or has never exceeded $1,000.

 

IN WITNESS WHEREOF, Advanced Medical Optics, Inc. hereby executes this Third
Amendment to the Advanced Medical Optics, Inc. 401(k) Plan on this   28th   day
of December, 2005.

 

 

ADVANCED MEDICAL OPTICS, INC.

 

 

 

 

 

BY:

/s/ AIMEE S. WEISNER

 

 

 

Aimee Weisner

 

 

Corporate Vice President, General Counsel, and Secretary

 

 

3

--------------------------------------------------------------------------------